Citation Nr: 1827800	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  12-16 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for erectile dysfunction.

2. Entitlement to a rating in excess of 10 percent for loss of bone density and pain (osteoporosis), secondary to service-connected bronchial asthma, prior to December 1, 2017.

3. Entitlement to an initial rating in excess of 20 percent for osteoporosis of the lumbar spine, secondary to service-connected bronchial asthma (a low back disability).

4. Entitlement to an initial rating in excess of 10 percent for limitation of flexion of the left elbow due to osteoporosis, secondary to service-connected bronchial asthma.

5. Entitlement to an initial rating in excess of 10 percent for impairment of supination and pronation of the left elbow due to osteoporosis, secondary to service-connected bronchial asthma.

6. Entitlement to an initial rating in excess of 10 percent for limitation of flexion of the right elbow due to osteoporosis, secondary to service-connected bronchial asthma.

7. Entitlement to an initial rating in excess of 10 percent for impairment of supination and pronation of the right elbow due to osteoporosis, secondary to service-connected bronchial asthma.

8. Entitlement to an initial rating in excess of 10 percent for limitation of extension of the left hip due to osteoporosis, secondary to service-connected bronchial asthma.

9. Entitlement to an initial compensable rating for limitation of flexion of the left hip due to osteoporosis, secondary to service-connected bronchial asthma.

10.  Entitlement to an initial compensable rating for impairment of the left thigh due to osteoporosis, secondary to service-connected bronchial asthma.

11.  Entitlement to an initial rating in excess of 10 percent for limitation of extension of the right hip due to osteoporosis, secondary to service-connected bronchial asthma.

12.  Entitlement to an initial compensable rating for limitation of flexion of the right hip due to osteoporosis, secondary to service-connected bronchial asthma.

13.  Entitlement to an initial compensable rating for impairment of the right thigh due to osteoporosis, secondary to service-connected bronchial asthma.

14.  Entitlement to special monthly compensation (SMC) at the housebound rate pursuant to 38 U.S.C. §§ 1114(s)(1), prior to November 29, 2017.

(The issue of entitlement to an annual clothing allowance for the 2013 calendar year is the subject of a separate decision.)



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1971 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010, July 2015, and February 2018 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In the October 2010 rating decision, the RO denied entitlement to service connection for erectile dysfunction.  In the July 2015 rating decision, the RO denied entitlement to increased ratings for skin conditions and osteoporosis.

In July 2017, the Board remanded for additional development the issues of entitlement to service connection for erectile dysfunction and an acquired psychiatric disorder, entitlement to increased ratings for loss of bone density and pain, secondary to asthma medication, and senile purpura, tinea ungium, and folliculitis, and entitlement to an annual clothing allowance for the 2013 calendar year.  

In February 2018, during the pendency of the present appeal, the RO awarded service connection for depressive disorder.  This is a full grant of the benefit sought; therefore, this issue is no longer on appeal.  
The RO also discontinued the rating under Diagnostic Codes 5099-5013 for osteoporosis, secondary to treatment for bronchial asthma, effective December 1, 2017, and in lieu awarded the following separate ratings specific to each affected joint, all effective November 30, 2017: 20 percent for osteoporosis of the lumbar spine; 10 percent for limitation of flexion of the left elbow due to osteoporosis; 10 percent for impairment of supination and pronation of the left elbow due osteoporosis; 10 percent for limitation of flexion of the right elbow due to osteoporosis; 10 percent for impairment of supination and pronation of the right elbow due to osteoporosis; 10 percent for limitation of extension of the left hip due to osteoporosis; 10 percent for limitation of extension of the right hip due to osteoporosis, zero percent for limitation of flexion of the left hip due to osteoporosis; zero percent for limitation of flexion of the right hip due to osteoporosis; zero percent for impairment of the left thigh due to osteoporosis; and zero percent for impairment of the left thigh due to osteoporosis.  Because less than the maximum available benefit for each schedular rating was awarded, the claims remain before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are accurately stated as listed on the title page of this decision.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

The issue of entitlement to SMC at the housebound rate prior to November 29, 2017 has been raised by the record and added to the appeal.  Akles v. Derwinski, 1 Vet. App. 118 (1991).

As indicated on the title page, the Veteran has another appeal before the Board.  Because that appeal originates from a different Agency of Original Jurisdiction (AOJ) and involves an issue dependent on different law and facts, it is the subject of a separate decision.  See BVA Memorandum No. 01-18-04; VA Purplebook 01-18-v1.0.0.


FINDINGS OF FACT

1. The Veteran's current erectile dysfunction is etiologically related to his service-connected depressive disorder.

2. The Veteran's erectile dysfunction results in the loss of use of a creative organ.  

3. For the entire period on appeal, the Veteran's low back disability manifested in forward flexion of greater than 30 degrees but not greater than 60 degrees, with abnormal spinal contour.  The low back disability was not characterized by forward flexion of the thoracolumbar spine of 30 degrees or less, favorable or unfavorable ankylosis of the thoracolumbar or entire spine, or incapacitating episodes requiring bed rest prescribed by a physician.

4. The Veteran is right-hand dominant.

5. For the entire period on appeal, the Veteran's right elbow disability manifested in painful flexion and supination.  The right elbow disability was not characterized by flexion limited to 100 degrees or less, extension limited to 45 degrees or more, bone fusion, or limitation of pronation beyond last quarter of arc.

6. For the entire period on appeal, the Veteran's left elbow disability manifested in painful flexion and supination.  The left elbow disability was not characterized by flexion limited to 100 degrees or less, extension limited to 45 degrees or more, bone fusion, or limitation of pronation beyond last quarter of arc.

7. For the entire period on appeal, the Veteran's left hip disability was characterized by painful extension.


8. For the entire period on appeal, the Veteran's left hip disability was not characterized by flexion limited to 45 degrees or less.

9. For the entire period on appeal, the Veteran's left hip disability was not characterized by rotation limited to 15 degrees, adduction limited such that he could not cross his legs, or abduction limited beyond 10 degrees.  

10. For the entire period on appeal, the Veteran's right hip disability was characterized by painful extension.

11. For the entire period on appeal, the Veteran's right hip disability was not characterized by flexion limited to 45 degrees or less.

12. For the entire period on appeal, the Veteran's right hip disability was not characterized by rotation limited to 15 degrees, adduction limited such that he could not cross his legs, or abduction limited beyond 10 degrees.  

13. For the entire period on appeal, the Veteran had a single disability rated 100 percent disabling and additional service-connected disabilities independently ratable at 60 percent or more.


CONCLUSIONS OF LAW

1. The criteria for service connection for erectile dysfunction, secondary to service-connected depressive disorder, have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310.

2. The criteria for special monthly compensation (SMC) based on loss of use of a creative organ have been met.  38 U.S.C. §§ 1114, 5107 (2012); 38 C.F.R. §§ 3.102, 3.350 (2017).

3. Prior to November 30, 2017, the criteria for a rating of 20 percent, but no higher, for a low back disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5237 (2017).

4. From November 30, 2017, the criteria for a rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5237 (2017).

5. Prior to November 30, 2017, the criteria for a rating of 10 percent, but no higher, for painful flexion of the left elbow have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5206 (2017).

6. From November 30, 2017, the criteria for a rating in excess of 10 percent for painful flexion of the left elbow have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5206 (2017).

7. Prior to November 30, 2017, the criteria for a rating of 10 percent, but no higher, for painful supination of the left elbow have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5213 (2017).

8. From November 30, 2017, the criteria for a rating in excess of 10 percent for painful supination of the left elbow have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5213 (2017).

9. Prior to November 30, 2017, the criteria for a rating of 10 percent, but no higher, for painful flexion of the right elbow have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5206 (2017).

10.  From November 30, 2017, the criteria for a rating in excess of 10 percent for painful flexion of the right elbow have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5206 (2017).


11. Prior to November 30, 2017, the criteria for a rating of 10 percent, but no higher, for painful supination of the right elbow have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5213 (2017).

12. From November 30, 2017, the criteria for a rating in excess of 10 percent for painful supination of the right elbow have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5213 (2017).

13. Prior to November 30, 2017, the criteria for a rating of 10 percent, but no higher, for painful extension of the left thigh have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5251 (2017).

14. From November 30, 2017, the criteria for a rating of 10 percent, but no higher, for painful extension of the left thigh have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5251 (2017).

15. The criteria for an initial compensable rating for limitation of flexion of the left thigh have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.71a, DC 5252 (2017).

16. The criteria for an initial compensable rating for impairment of the left thigh have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.71a, DC 5253 (2017).

17. Prior to November 30, 2017, the criteria for a rating of 10 percent, but no higher, for painful extension of the right thigh have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5251 (2017).

18.  From November 30, 2017, the criteria for a rating of 10 percent, but no higher, for painful extension of the right thigh have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5251 (2017).

19.  The criteria for an initial compensable rating for limitation of flexion of the right thigh have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.71a, DC 5252 (2017).

20.  The criteria for an initial compensable rating for impairment of the right thigh have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.71a, DC 5253 (2017).

21.  For the entire period on appeal, the criteria for SMC at the housebound rate are met.  38 U.S.C. §§ 1114(s), 5107 (2012); 38 C.F.R. § 3.350 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. 
§ 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.



Service Connection Claim for Erectile Dysfunction and SMC for Loss of Use of Creative Organ - Analysis 

The Veteran is seeking service connection for erectile dysfunction, including as secondary to his service-connected disabilities and any treatment for such disabilities.

As an initial matter, the Veteran has a current diagnosis of erectile dysfunction.  See November 2017 VA examination report.

Based on a review of the evidence, both lay and medical, the Board finds that the Veteran's current erectile dysfunction is etiologically related to his service-connected depressive disorder.  The November 2017 VA examiner opined that the etiology of the erectile dysfunction is "psychogenic."  The Board finds this opinion to be highly probative, as it was based on a thorough review of the record and examination of the Veteran.  Thereafter, in February 2018, the RO granted service connection for depressive disorder, effective December 8, 2011.  For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current erectile dysfunction is etiologically related to his service-connected depressive disorder.  Therefore, service connection for erectile dysfunction is warranted. 

Because the Board is granting the Veteran's claim for service connection for erectile dysfunction on a secondary theory of entitlement, there is no need to discuss entitlement to service connection on any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C. § 7104 (2012).

In addition, VA provides SMC if a veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C. § 1114(k) (2012).  Entitlement to SMC based on loss of use of a creative organ can also be granted based on erectile dysfunction.  38 C.F.R. 
§ 3.350(a)(1)(ii) (2017).  Therefore, in light of the grant of service connection for erectile dysfunction, the Board also grants SMC for loss of use of a creative organ.


Increased Ratings - Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2017).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017). 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In evaluating disabilities of the musculoskeletal system, painful motion is an important factor of disability.  See 38 C.F.R. § 4.59 (2017).  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Id.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

Moreover, when evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  38 C.F.R. 
§ 4.40 (2017).  Consideration must also be given to weakened movement, premature or excess fatigability and incoordination.  38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the Diagnostic Codes applicable to the affected joint). 

The Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2017).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).
Increased Rating Claims - Analysis 

The Veteran contends that higher ratings are warranted for his loss of bone density and pain, secondary to service-connected bronchial asthma.  In February 2018, during the pendency of the present appeal, the RO changed the way this disability was rated, as detailed below.  

As of December 1, 2017, the Veteran's loss of bone density and pain was rated under 38 C.F.R. § 4.71a, DC 5099-5013, applicable to osteoporosis, with joint manifestations.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2017).  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2017).

From December 1, 2017, the prior 10 percent disability rating under DC 5099-5013 ended.  Instead, from November 30, 2017, the Veteran's loss of bone density and pain was rated based on limitation of motion of the respective joints, as follows: a 20 percent rating under DC 5237 for osteoporosis of the lumbar spine; a 10 percent rating under DC 5206 for limitation of flexion of the left elbow due to osteoporosis; a 10 percent rating under DC 5213for impairment of supination and pronation of the left elbow due to osteoporosis; a 10 percent rating under DC 5206 for limitation of flexion of the right elbow due to osteoporosis; a 10 percent rating under DC 5213 for impairment of supination and pronation of the right elbow due to osteoporosis; a 10 percent rating under DC 5251 for limitation of extension of the left hip due to osteoporosis; a 10 percent rating under DC 5251 for limitation of extension of the right hip due to osteoporosis; noncompensable ratings under DC 5252 for limitation of flexion of the right and left hips due to osteoporosis; and noncompensable ratings under DC 5253 for impairment of the right and left thighs due to osteoporosis.


I. Appropriate Diagnostic Code(s) Prior to December 1, 2017

As described above, prior to December 1, 2017, the Veteran's loss of bone density and pain was rated under 38 C.F.R. § 4.71a, DC 5099-5013, applicable to osteoporosis, with joint manifestations.  

DC 5013, applicable to osteoporosis, is rated on limitation of motion of affected parts, as arthritis, degenerative.  

DC 5003, applicable to degenerative arthritis, provides that when limitation of motion is noncompensable under the appropriate code or codes, a rating of 10 percent may be applied to each major joint or group of minor joints affected by limitation of motion.  Such limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  If there is no limitation of motion, a 10 percent rating will be assigned where there is x-ray evidence of involvement of two or more major joints or minor joint groups, and a 20 percent rating will be assigned where there is such involvement along with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003 (2017). 

In application of DC 5003, "painful motion of a major joint . . . caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10-percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion."  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

With any form of arthritis, painful motion is an important factor of disability.  38 C.F.R. § 4.59.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Id.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis); but see Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) (holding that section 4.59 does not provide an independent basis for a compensable rating; rather, there must be an applicable diagnostic code providing for a compensable rating for the joint involved).

The Board notes that the Veteran filed the claim for an increased rating for loss of bone density on February 24, 2015.  

Turning to the evidence, in November 2012, prior to the period on appeal, the Veteran was afforded a VA examination which noted that he suffered from progressively worse generalized body pain. The examiner identified osteopenia with involvement of the lumbar spine, bilateral hips, and forearms, as demonstrated by bone mineral density testing using a dual energy x-ray absorptiometry hologic scanner.  The VA examination report did not provide range of motion measurements or other limitation of motion findings pertaining to the lumbar spine, hips, or forearms. 

The Veteran was afforded a VA non-degenerative arthritis examination in July 2015.  A diagnosis of osteoporosis was noted.  The VA examiner stated that the Veteran did not have pain or limitation of joint movement attributable to this condition, and the report did not include range of motion measurements or other limitation of motion findings pertaining to the lumbar spine, hips, or forearms.

The Veteran was afforded a VA non-degenerative arthritis examination in November 2017.  The VA examiner stated that the Veteran's osteoporosis affected his thoracolumbar spine, bilateral elbows, and bilateral hips, including limited range of motion of the thoracolumbar spine.  

Based on a review of the evidence, both lay and medical, the Board finds that the Veteran's disability picture has been consistent for the entire period on appeal.  As stated by the Board in the July 2017 Remand, the November 2012 VA examination report indicated that the Veteran suffered from progressively worse generalized body pain and had osteopenia with involvement of the lumbar spine, bilateral hips, and bilateral forearms.  However, neither the November 2012 VA examination report, nor the subsequent July 2015 VA examination report provided range of motion measurements or other limitation of motion findings pertaining to the lumbar spine, hips, or forearms.  As such, the Board finds that the November 2012 and July 2015 VA examination reports are inadequate for rating purposes.  Therefore, the only adequate medical evidence of record regarding limitation of motion of the Veteran's lumbar spine, hips, and forearms are the November 2017 VA examination reports, detailed below.  For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's disability picture as to his osteoporosis has been consistent for the entire period on appeal.  Accordingly, the Board finds that, for the entire period on appeal, the Veteran's osteoporosis is more appropriately rated on limitation of motion.  See Butts v. Brown, 5 Vet. App. 532 (1993).  Therefore, instead of the current rating under Diagnostic Codes 5099-5013, the Board finds that the Veteran's loss of bone density and pain is more appropriately rated based on limitation of motion of the affected joints, specifically the lumbar spine, bilateral hips, and bilateral elbows.  The appropriate diagnostic codes and ratings for each of these disabilities are discussed below.

II. Lumbar Spine Disability

From November 20, 2017, the RO rated the Veteran's low back disability as 20 percent disabling under 38 C.F.R. § 4.71a, DC 5237, applicable to lumbosacral strain.  He contends that a higher rating is warranted for the entire period on appeal.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a (2017).

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. 

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id. 

Note (4) instructs to round each range of motion measurement to the nearest five degrees.  Id. 

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6) provides that DC 5242 for degenerative arthritis of the spine can also be rated under DC 5003.  Id.  

Intervertebral disc disease (also referred to as IVDS/degenerative disc disease/DDD) can alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Under the IVDS Formula, a rating of 20 percent is warranted for incapacitating episodes with a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, IVDS Formula.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2017); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

Turning to the evidence, the Veteran was afforded a VA thoracolumbar spine examination in November 2017.  Diagnoses of lumbar spine degenerative joint disease and loss of bone density and pain secondary to asthma were noted.  The Veteran reported having flare-ups that he described as severe back pain.  He also reported functional impairment of difficulty walking.  Forward flexion was 50 degrees, extension was 10 degrees, lateral rotation was 15 degrees bilaterally, and lateral flexion was 15 degrees bilaterally.  The VA examiner noted that the Veteran had difficulty bending over.  Pain was noted on all motions, but the VA examiner stated that the pain did not cause functional loss.  There was evidence of pain on weight bearing.  There was objective evidence of tenderness of the perivertebral muscles.  There was no additional loss of function or range of motion upon repetitive use testing.  The VA examiner stated that pain could significantly limit functional ability during flare-ups or when the joint is used over a period of time.  There was no evidence of weakness, fatigability, or incoordination.  The VA examiner stated that to express additional limitation due to pain in terms of degrees of additional range of motion is not possible in view that it should be documented during a positive flare-up period, not during a regular medical evaluation.  The VA examiner opined that such additional limitation could not be expressed in terms of additional range of motion because it will be speculative because the Veteran was not having a flare-up during the examination.  On examination, the Veteran had lumbar muscle spasm that did not result in abnormal gait or abnormal spinal contour.  Muscle strength was normal and there was no muscle atrophy.  Deep tendon reflexes were normal.  Sensory examination was normal and the straight leg raising test was normal bilaterally.  The Veteran did not have radicular pain or signs or symptoms due to radiculopathy.  The Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar spine condition.  The Veteran did not have IVDS.  The Veteran regularly used a cane for his low back condition.  A January 2016 x-ray report revealed mild straightening of the normal lumbar lordosis.  Osteopenia of the spine and pelvis, as well as spondylosis of at L5-S1, were also noted.  The VA examiner opined that the Veteran's degenerative joint disease was less likely than not related to either service or the Veteran's service-connected osteoporosis.  The VA examiner explained that the lumbar spine degenerative joint disease was diagnosed several years after service and medical evidence does not support the fact that having lumbar spine degenerative joint disease is caused by osteoporosis.  

Based on the above, the lay and medical evidence of record establishes that the criteria for a rating of 20 percent, but no higher, for a low back disability have been met for the entire period on appeal.  The November 2017 VA examination report indicated that the forward flexion was 50 degrees.  Therefore, the weight of the evidence supports a finding that a 20 percent rating is warranted for the low back disability for the entire period on appeal.  Throughout the period on appeal, there is no evidence of forward flexion 30 degrees or less or favorable or unfavorable ankylosis of the thoracolumbar spine or entire spine.  Therefore, a rating in excess of 20 percent was not warranted for the low back disability for the entire period on appeal.

The November 2017 VA examination report indicated that the Veteran did not have IVDS, and there is no diagnosis of IVDS in the record.  Therefore, the Board finds that a disability rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.  See 38 C.F.R. § 4.71a.

The Board has also considered the Veteran's reported impairment of spine function, including pain, difficulty walking requiring regular use of a cane, muscle tenderness, difficulty bending over, muscle spasm, and mild straightening of the normal lumbar lordosis, as well as additional limitations of motion due to pain and flare-ups.  Even considering additional limitation of motion or function of the thoracolumbar spine due to pain or other symptoms such as tenderness, spasm, or pain (see 38 C.F.R. §§ 4.40, 4.45, 4.59), the evidence does not show that the low back disability more nearly approximates the criteria for a higher rating for any period on appeal.  To the extent that the Veteran has reported experiencing flare-ups and functional impairment, this impairment is contemplated by the 20 percent rating assigned herein and is not of such severity that it could be characterized as ankylosis or flexion of 30 degrees or less, as is required for the next-higher rating.  As such, a higher rating based on pain and functional loss is not warranted for the entire period on appeal.

With respect to issue of whether a separate evaluation of his low back disability as manifested neurologically is warranted, the November 2017 VA examination report indicated that the Veteran did not have radicular pain or any other neurologic abnormalities or findings related to the low back disability, and the Veteran has not reported any neurological manifestations of the low back disability.  Therefore, the Board finds that a separate rating for associated neurological impairment is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

III. Right and Left Elbow Disabilities

From November 30, 2017, the RO granted separate 10 percent ratings under DC 5206 for limitation of flexion of the right and left elbows due to osteoporosis and separate 10 percent ratings under DC 5213for impairment of supination and pronation of the left and right elbows due to osteoporosis.  He contends that higher ratings are warranted for the entire period on appeal, including the period prior to .

Limitation of elbow motion is rated under Diagnostic Codes 5206, 5207, 5208, and 5213.

Diagnostic Code 5206 provides for ratings of 0, 10, 20, 20, 30, or 40 percent where there is limitation of flexion of the minor forearm to 110, 100, 90, 70, 55, or 45 degrees, respectively.  Ratings of 0, 10, 20, 30, 40, or 50 are warranted where there is limitation of flexion of the major forearm to 110, 100, 90, 70, 55, or 45 degrees, respectively.  38 C.F.R. § 4.71a.

DC 5207 provides for ratings of 10, 10, 20, 20, 30, or 40 percent for limitation of extension of the minor forearm to 45, 60, 75, 90, 100, or 110 degrees, respectively. Ratings of 10, 10, 20, 30, 40, or 50 percent are warranted for limitation of extension of the major forearm to 45, 60, 75, 90, 100, or 110 degrees, respectively.  38 C.F.R. § 4.71a.

Under DC 5208, a 20 percent rating is warranted for flexion limited to 100 degrees and extension limited to 45 degrees.  Id.  This is the only rating available under DC 5208.

DC 5213, applicable to impairment of supination and pronation, provides for a rating of 10 percent for limitation of supination to 30 degrees or less for the major or minor arm.  A 20 percent rating is warranted both the major and minor arms for limitation of pronation with motion lost beyond last quarter of arc, where the hand does not approach full pronation.  For limitation of pronation with motion lost beyond middle of arc, a 30 percent rating is warranted for the major arm and a 20 percent rating is warranted for the minor arm.  For loss supination and pronation (bone fusion) with the hand fixed near the middle of the arc or moderate pronation, a 20 percent rating is warranted for the major and minor arms.  For loss of supination and pronation (bone fusion) with the hand fixed in full pronation, a 30 percent rating is warranted for the major arm and a 20 percent rating is warranted for the minor arm.  For loss of supination and pronation (bone fusion) with the hand fixed in supination or hyperpronation, a 40 percent rating is warranted for the major arm and a 30 percent rating is warranted for the minor arm.  Id.

In all the forearm and wrist injuries, Diagnostic Codes 5205 through 5213, multiple impaired finger movements due to tendon tie-up, muscle injury, or nerve injury, are to be separately rated and combined, not to exceed the rating for loss of use of the hand.  38 C.F.R. § 4.71a, Note.

For VA compensation purposes, normal flexion and extension of the elbow is from 0 degrees of extension to 145 degrees of flexion, pronation is from 0 to 80 degrees, and normal supination is from 0 to 85 degrees.  38 C.F.R. § 4.71, Plate I.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31.

As an initial matter, the Veteran is right hand dominant.  See November 2017 VA elbow and forearms conditions examination report.

Turning to the evidence, the Veteran was afforded a VA elbow and forearm conditions examination in November 2017.  A diagnosis of bilateral loss of bone density and pain, secondary to asthma medication, was noted.  The Veteran reported having constant elbow and forearm pain, right worse than left.  He described having flare-ups with severe elbow pain, and functional impairment of difficulty lifting and carrying heavy objects.  Right elbow flexion was 140 degrees and extension was 140 degrees.  Right forearm supination was 80 degrees and pronation was 80 degrees.  Left elbow flexion was 140 degrees and extension was 140 degrees.  Left forearm supination was 80 degrees and pronation was 80 degrees.  Pain was noted on examination, but did not cause functional loss.  For both the right and left elbows, there was no objective evidence of pain with weight bearing, localized tenderness, pain on palpation of the joint or soft tissues, or crepitus.  For both elbows, there was no additional loss of function or range of motion after three repetitions.  For both elbows, the VA examiner opined that all musculoskeletal disorders present in an individual could potentially cause functional limitation during repetitive use over a period of time.  However, the VA examiner opined that to describe a functional limitation in terms of severity or in terms such as significant versus non-significant based on a possible future event would be mere speculation.  On examination, muscle strength was normal bilaterally and there was no muscle atrophy.  The VA examiner opined that the Veteran's bilateral elbow disabilities did not impact his ability to perform any type of occupational task.  The VA examiner further opined that the Veteran was able to perform sedentary employment, specifically a job in which he could adjust or change body position, with certain duty restrictions such as no lifting or carrying objects more than 10 pounds and avoiding prolonged standing, ambulation, and/or sitting positions.

Based on a review of the evidence, both lay and medical, the Board finds that the Veteran does not meet the criteria for compensable ratings under Diagnostic Codes 5206 and 5207.  In this regard, there is no evidence of left or right elbow flexion limited to 110 degrees or left or right elbow extension limited to either 45 degrees or 60 degrees.  To the contrary, the November 2017 VA examination report indicated that both flexion and extension were 140 degrees, bilaterally.

Moreover, a compensable rating under Diagnostic Code 5208 is not warranted as the Veteran's bilateral forearm flexion is not limited to 100 degrees and bilateral forearm extension is not limited to 45 degrees.

A compensable rating under Diagnostic Code 5213 is also not warranted, as there is no evidence of limitation of supination of the right or left elbow to 30 degrees or less or limitation of pronation with motion lost beyond the last quarter of arc.  38 C.F.R. § 4.71a.  To the contrary, the November 2017 VA examination report indicated that supination and pronation were both 80 degrees, bilaterally.

The Board considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, irrespective of whether they have been raised by him, his representative, or otherwise by the record, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).   However, there is no evidence of any left or right impairment of elbow with flail joint or joint fracture, nonunion of radius and ulna, impairment of ulna, or impairment of radius to support higher or separate ratings under DCs 5209, 5210, 5211, or 5212.

Nevertheless, painful motion of a joint due to arthritis equates to limited motion under DC 5003 and is entitled to at least a compensable rating.  See Lichtenfels, 1 Vet. App. at 488; see also 38 C.F.R. § 4.59.  Here, the Veteran has consistently reported pain in his elbows, and pain has been objectively observed during examination of the elbows, including on both flexion and supination.  Accordingly, for the period prior to November 30, 2017, the Board assigns separate ratings of 10 percent, but no higher, under Diagnostic Codes 5206 and 5213 for right and left elbow disabilities with painful motion, when x-rays showed evidence of early arthritis.  See 38 C.F.R. § 4.45(f); see also 38 C.F.R. § 4.71a, DC 5003 (providing, in relevant part, that a 10 percent rating is warranted for a major joint group affected by limitation of motion).  To that extent, the Veteran's claim is granted.  See 38 U.S.C. § 5107(a); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  As the Veteran is already in receipt of compensable ratings under Diagnostic Codes 5206 and 5213 for right and left elbow disabilities with painful motion from November 30, 2017, no discussion of higher ratings under 38 C.F.R. § 4.59 as of that date is warranted.

Furthermore, the Board has specifically considered the Court's holdings in DeLuca and Mitchell; however, the evidence fails to show that such symptoms resulted in or approximated functional loss of flexion of 45 degrees or more, or functional loss of rotation, adduction, or abduction to such a degree as to warrant a compensable rating.  To the extent that the Veteran has reported experiencing significant pain of the elbows, including during flare-ups, and functional impairments of difficulty lifting and carrying heavy objects, these symptoms are already contemplated by the 10 percent ratings awarded under DCs 5206 and 5213.  For these reasons, the Veteran is not entitled to a higher or separate rating for either elbow based on functional impairment or flare-ups. 

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


IV. Right and Left Hip Disabilities

From November 30, 2017, the Veteran was in receipt of 10 percent ratings under DC 5251 for limitation of extension of the right and left thighs due to loss of density and pain, and noncompensable (0 percent) ratings under DCs 5252 and 5253, applicable to limitation of flexion of the thighs and impairment of the thighs, respectively.  He contends that higher ratings are warranted for the entire period on appeal, including the period prior to November 30, 2017.

The Board notes that normal ranges of motion of the hip are for hip flexion from 0 degrees to 125 degrees and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. 
§ 4.71, Plate II.

Limitation of motion of the hip or thigh may be rated under Diagnostic Code 5250 (ankylosis of the hip), Diagnostic Code 5251 (limitation of extension), 5252 (limitation of flexion), or Diagnostic Code 5253 (impairment of the thigh).

Diagnostic Code 5251 provides a 10 percent disability rating for limitation of extension of the thigh that is limited to 5 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5252 provides ratings based on limitation of flexion of the thigh.  A 10 percent disability rating is for flexion of the thigh that is limited to 45 degrees; a 20 percent rating is for flexion of the thigh that is limited to 30 degrees; a 30 percent rating is for flexion of the thigh that is limited to 20 degrees; and a 40 percent rating is for flexion of the thigh that is limited to 10 degrees.  38 C.F.R. 
§ 4.71a.

Under Diagnostic Code 5253, impairment of the thigh may be rated based on limitation of abduction, limitation of adduction, or limitation of rotation. A 10 percent rating will be assigned for limitation of rotation where the individual cannot toe-out more than 15 degrees on the affected leg, or for limitation of adduction where the individual cannot cross the legs. A 20 percent rating will be assigned for limitation of abduction where there is motion lost beyond 10 degrees. 38 C.F.R. 
§ 4.71a.

Turning to the evidence, the Veteran was afforded a VA hip and thigh conditions examination in November 2017.  A diagnosis of loss of bone density and pain secondary to asthma medication was noted.  The Veteran reported having constant hip pain.  He described having flare-ups of severe hip pain.  On examination, right hip flexion was 115 degrees, extension was 20 degrees, abduction was 40 degrees, and adduction was 25 degrees.  Right hip adduction was not limited such that the Veteran could not cross his legs.  External rotation was 55 degrees and internal rotation was 40 degrees.  Pain was noted, but did not cause functional loss. For the left hip, flexion was 115 degrees, extension was 20 degrees, abduction was 40 degrees, adduction was 25 degrees, external rotation was 55 degrees, and internal rotation was 40 degrees.  Adduction was not limited such that the Veteran could not cross his legs.  Pain was noted, but did not result in/cause functional loss.  For both hips, there was no objective evidence of localized tenderness, crepitus, pain on palpation, or pain with weight bearing.  For both hips, there was no additional loss of range of motion or function after three repetitions.  For both hips, the VA examiner opined that all musculoskeletal disorders present in an individual could potentially cause functional limitation during repetitive use over a period of time.  However, the VA examiner opined that to describe a functional limitation in terms of severity or in terms such as significant versus non-significant based on a possible future event would be mere speculation.  The Veteran's muscle strength was normal bilaterally and there was no muscle atrophy.  The Veteran did not have ankylosis of either the right or left hip.  He also did not have malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  The VA examiner opined that the Veteran's bilateral hip disabilities did not impact his ability to perform any type of occupational task.  The VA examiner further opined that the Veteran was able to perform sedentary employment, specifically a job in which he could adjust or change body position, with certain duty restrictions such as no lifting or carrying objects more than 10 pounds and avoiding prolonged standing, ambulation, and/or sitting positions.

Upon review, the Board initially notes that the Veteran has never manifested ankylosis of either hip and no evidence of record throughout the claims period has demonstrated a flail joint or impairment of the femur (to include fractures or malunion).  Thus, Diagnostic Codes 5250, 5254, and 5255 are not for application in this case.

In order to receive a compensable rating under DC 5251, extension limited to 5 degrees must be shown.  Here, the November 2017 VA examination report indicated that the Veteran's limitation of the extension of both the right and left thighs was 20 degrees.  Further, repetitive-use testing did not additionally limit extension of either hip.  Therefore, a compensable rating under DC 5251 is not warranted.

In order to receive a compensable rating under DC 5252, flexion limited to 45 degrees or less must be shown.  Here, the November 2017 VA examination report indicates that flexion of both the right and left hips was 115 degrees.  Further, repetitive-use testing did not additionally limit flexion of either hip.  Therefore, a compensable rating under DC 5252 is not warranted for the entire period on appeal.

As to whether a compensable rating is warranted for the Veteran's hip and thigh disabilities under DC 5253, the evidence does not show that the Veteran had rotation limited to 15 degrees, limitation of adduction such that he could not cross his legs, or abduction limited beyond 10 degrees.  To the contrary, the November 2017 VA examination report indicated that external rotation was 55 degrees bilaterally, internal rotation was 40 degrees bilaterally, abduction was 40 degrees bilaterally, adduction was 25 degrees bilaterally, and the Veteran was able to cross his legs.  Further, repetitive-use testing did not additionally limit motion of either hip.  Therefore, a compensable rating under DC 5253 is not warranted for the entire period on appeal.

Nevertheless, painful motion of a joint due to arthritis equates to limited motion under DC 5003 and is entitled to at least a compensable rating.  See Lichtenfels, 1 Vet. App. at 488; see also 38 C.F.R. § 4.59.  Here, the Veteran has consistently reported pain in his hips and pain has been objectively observed during examination of the hips, including on both flexion and supination.  Accordingly, for the period prior to November 30, 2017, the Board assigns ratings of 10 percent, but no higher, under Diagnostic Code 5251 for right and left hip disabilities with painful motion for the entire period on appeal.  See 38 C.F.R. § 4.45(f); see also 38 C.F.R. § 4.71a, DC 5003 (providing, in relevant part, that a 10 percent rating is warranted for a major joint group affected by limitation of motion).  To that extent, the Veteran's claim is granted.  See 38 U.S.C. § 5107(a); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  As the Veteran is already in receipt of compensable ratings under Diagnostic Codes 5251 for right and left hip disabilities with painful motion from November 30, 2017, no discussion of higher ratings under 38 C.F.R. § 4.59 from November 30, 2017 is warranted

In this regard, the Board has specifically considered the Court's holdings in DeLuca and Mitchell; however, the evidence fails to show that the Veteran's symptoms resulted in or approximated functional loss of flexion of 45 degrees or more, or functional loss of rotation, adduction, or abduction to such a degree as to warrant a compensable rating.  To the extent that the Veteran has reported experiencing significant pain of the hips and thighs, including during flare-ups, this symptom is already contemplated by the 10 percent rating under DC 5251 and any further consideration of such pain under a separate diagnostic code would violate the pyramiding prohibition of 38 C.F.R. § 4.14.  For these reasons, the Veteran is not entitled to a higher rating for either hip based on functional impairment or flare-ups. 

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


Entitlement to SMC at the Housebound Rate Prior to November 29, 2017

SMC is payable at the housebound rate where the claimant has a single service-connected disability rated as totally disabling and one or more distinct service-connected disabilities, which are independently ratable at 60 percent or more and involve different anatomical segments or bodily systems.  38 U.S.C. § 1114(s)(1); 38 C.F.R. § 3.350(i).

Here, the RO awarded a 100 percent rating for bronchial asthma, effective March 7, 2007.  In addition, including on the ratings awarded herein, the Veteran is in receipt of a combined rating of at least 60 percent for depressive disorder, a low back disability, right and left elbow disabilities, and right and left hip disabilities for the entire period on appeal.  As the Veteran has a single service-connected disability rated as totally disabling for 38 U.S.C. § 1114(s) purposes and separate service-connected disabilities with a combined rating of at least 60 percent, SMC at the housebound rate is granted, for the entire period on appeal.  38 U.S.C. 
§ 1114(s)(1).

ORDER

Service connection for erectile dysfunction, secondary to service-connected depressive disorder, is granted.

SMC based on loss of use of a creative organ is granted, subject to the laws and regulations governing payment of monetary benefits.

Prior to November 30, 2017, a rating of 20 percent, but no higher, for a low back disability, secondary to service-connected bronchial asthma, is granted, subject to the laws and regulations governing payment of monetary benefits.

From November 30, 2017, a rating in excess of 20 percent for a low back disability, secondary to service-connected bronchial asthma, is denied.

Prior to November 30, 2017, a rating of 10 percent, but no higher, for painful flexion of the left elbow, secondary to service-connected bronchial asthma, is granted, subject to the laws and regulations governing payment of monetary benefits.

From November 30, 2017, a rating in excess of 10 percent for painful flexion of the left elbow, secondary to service-connected bronchial asthma, is denied.

Prior to November 30, 2017, a rating of 10 percent, but no higher, for painful supination of the left elbow, secondary to service-connected bronchial asthma, is granted, subject to the laws and regulations governing payment of monetary benefits.

From November 30, 2017, a rating in excess of 10 percent for painful supination of the left elbow, secondary to service-connected bronchial asthma, is denied.

Prior to November 30, 2017, a rating of 10 percent, but no higher, for painful flexion of the right elbow, secondary to service-connected bronchial asthma, is granted, subject to the laws and regulations governing payment of monetary benefits.

From November 30, 2017, a rating in excess of 10 percent for painful flexion of the right elbow, secondary to service-connected bronchial asthma, is denied.

Prior to November 30, 2017, a rating of 10 percent, but no higher, for painful supination of the right elbow, secondary to service-connected bronchial asthma, is granted, subject to the laws and regulations governing payment of monetary benefits.

From November 30, 2017, a rating in excess of 10 percent for painful supination of the right elbow, secondary to service-connected bronchial asthma, is denied.

Prior to November 30, 2017, a rating of 10 percent, but no higher, for painful extension of the left thigh, secondary to service-connected bronchial asthma, is granted, subject to the laws and regulations governing payment of monetary benefits.

From November 30, 2017, a rating in excess of 10 percent for painful extension of the left thigh, secondary to service-connected bronchial asthma, is denied.

An initial compensable rating for limitation of flexion of the left thigh is denied.

An initial compensable rating for impairment of the left thigh is denied.

Prior to November 30, 2017, a rating of 10 percent, but no higher, for painful extension of the right thigh, secondary to service-connected bronchial asthma, is granted, subject to the laws and regulations governing payment of monetary benefits.

From November 30, 2017, a rating in excess of 10 percent for painful extension of the right thigh, secondary to service-connected bronchial asthma, is denied.

An initial compensable rating for limitation of flexion of the right thigh is denied.

An initial compensable rating for impairment of the right thigh is denied.

For the entire period on appeal, SMC at the housebound rate is granted, subject to the laws and regulations governing payment of monetary benefits.




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


